Citation Nr: 9915565	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Evaluation of headaches, currently rated as 10 percent 
disabling.

2.  Evaluation of residuals of injury to the symphysis pubis 
and right ramus of the pubis, and coccydynia, currently rated 
as 10 percent disabling.




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had military service from May to October 1989, 
and from February 1990 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating action in which, 
among other things, the RO granted service 
connection for headaches and status post symphysis pubis 
diastasis with history of bilateral hip pain, each rated ten 
percent disabling.  The veteran appealed for higher ratings.  
As this appeal is from an original award, the Board has 
framed the issues as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

By a March 1999 supplemental statement of the case, the RO 
re-characterized the veteran's service-connected pelvic 
disability as residuals of an injury to the symphysis pubis 
and right ramus of the pubis, and coccydynia.  (This issue 
will be addressed in the REMAND following the decision 
below.)


FINDING OF FACT

The veteran's headaches are not shown to occur more 
frequently than 1-2 times per week or last for more than 1-2 
hours at a time; prostrating attacks have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Headaches manifested by characteristic prostrating attacks 
averaging one in 2 months over the last several months are 
rated as 10 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).  When characteristic prostrating 
attacks are occurring on an average of once a month over the 
last several months, a 30 percent rating is assigned.  Id.  
Headaches manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability are rated as 50 percent disabling.  Id.

On separation examination in May 1995, the veteran reported 
having headaches.  The military physician indicated that the 
veteran had headaches when hungry.

On VA neuropsychiatric examination in June 1996, the veteran 
reported a history of headaches for the previous year or so.  
He indicated that his headaches occurred 1-2 times per week 
and lasted for an hour or two.  The veteran described his 
headaches as sometimes dull, sometimes sharp and throbbing.  
The headaches are aggravated by strain and relieved somewhat 
by rest.  He described an increased frequency in the previous 
several months.  The veteran denied any associated symptoms.  
The diagnostic impression was headaches, with no neurological 
sequelae.

The evidence does not show that the veteran experiences 
characteristic prostrating attacks occurring an average of 
once a month over the last several months.  While the veteran 
has frequently occurring headaches, there is no suggestion 
that any of his headaches are so severe as to be prostrating, 
even though they are relieved somewhat by rest.  Against this 
background, a rating in excess of 10 percent for headaches is 
not warranted and the appeal on this issue is denied.  In 
evaluating the veteran's headache disorder, the Board has 
considered whether the veteran  is entitled to a "staged 
rating."  See Fenderson, supra.  It is the Board's 
conclusion, however, that at no time since the veteran filed 
his claim for service connection has his service-connected 
headache disorder been more than 10 percent disabling.  


ORDER

Entitlement to a rating in excess of 10 percent for headaches 
is denied.


REMAND

The Board notes that the veteran's disability characterized 
as residuals of injury to the symphysis pubis and right ramus 
of the pubis, and coccydynia, has been rated by the RO as 
analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This 
code contemplates impairment manifested by limitation of 
motion.  For this reason, medical evidence is required as to 
the degree of functional loss caused by the veteran's pain 
from this disability.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995) (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain).  This is especially so in 
light of the veteran's complaints of increased problems with 
certain activities.  

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1998).  
In DeLuca, supra, the Court cited the case of Bierman v. 
Brown, 6 Vet.App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is required in the context of a VA 
medical examination concerning the veteran's disability.

On VA general medical examination in June 1996, the veteran 
complained of pain in his hips when standing for long periods 
of time.  On examination, range of motion in both hips was as 
follows: flexion from 0 to 125 degrees; extension to 30 
degrees; adduction to 25 degrees; abduction to 45 degrees; 
external rotation to 60 degrees; and internal rotation to 40 
degrees.  The veteran was able to stand on his toes and 
heels, and squat.  Examination of the lumbosacral spine was 
within normal limits.  There was no tenderness or spasm 
evident on examination.  X-rays of the left hip were 
interpreted to be negative with a suggestion of previous 
trauma at the pubic symphysis.  X-rays of the right hip were 
questionable for previous trauma to the right femoral neck.  
The diagnostic impression was bilateral hip pain with normal 
examination.

On subsequent VA examination in December 1997, the veteran 
reported a history of injury to his hips and pelvis in a 
parachute jump in service.  He complained of chronic 
bilateral hip pain.  He reported pain with walking or 
lifting, pain in the groin area on both sides and sharp pains 
down the left leg, hip and tailbone area.  The veteran 
specifically advised the VA examiner that he has difficulty 
with repeated lifting in excess of 20 pounds and has problems 
with any strenuous activity.  On examination, the veteran was 
observed to have a normal gait and erect posture.  Range of 
motion in both hips was reported to be normal, but no comment 
was made by the examiner as to the degree of functional loss 
experienced with activity, if any.  

The Board notes that although the report of examination noted 
the veteran's complaints of pain and recorded clinical 
findings of tenderness and discomfort, no attempt was made to 
quantify the veteran's pain as required by DeLuca.  The 
examiner nevertheless diagnosed bursitis, coccydynia and 
residuals of injury to the symphysis pubis and right ramus of 
the pubis, which suggests that the pain complained of by the 
veteran was neither excessive nor unfounded.  While the 
examiner made a remark which suggested that further 
discussion under DeLuca would amount to speculation, no 
reason was given for why such an analysis could not be 
undertaken in the veteran's case.  Consequently, it may be 
said that the examination report was not responsive to the 
mandate in DeLuca that the examiner express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For example, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly. The only way to apply this rule is 
for the examiner to provide his/her best judgment as to what 
level of disability is caused by the pain or flare-ups, etc., 
and to report such an opinion in terms that can be used to 
apply the rating criteria.  In order to obtain this kind of 
evidence, a remand is required.  Additionally, insofar as the 
veteran's disability appears to involve residuals affecting 
both the left and right hip areas, the VA examiner should 
provide comment concerning the status of both the left and 
right hips.  

This issue is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
residuals of injury to the symphysis 
pubis and right ramus of the pubis with 
coccydynia since December 1997, the date 
of the last VA examination.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
pertaining to the above disability from 
the identified health care provider(s).  
All treatment records obtained should be 
associated with the claims folder.

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner should review 
the claims file, examine the veteran and 
provide findings that take into account 
all functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (1998), including 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran for each hip.  
Functional loss due to such difficulties 
should be described in terms of 
additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca, supra.  If such analysis is not 
possible, the reasons for this 
impossibility should be set forth.  
Radiographic studies of the veteran's 
hips should be made, and the examiner 
should say whether the veteran has 
arthritis due to service-connected 
disability.  If the veteran is examined 
at a time of maximum disability, this 
should be noted.  All findings, opinions 
and bases therefor should be set forth in 
detail.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Adjudicatory action should be 
taken which takes into account the 
principles of Fenderson, supra.  If the 
benefit sought is denied, a Supplemental 
Statement of the Case (SSOC) should be 
issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

